 



Exhibit 10.4
FORM OF AMENDMENT TO
STOCK OPTION AGREEMENTS
     THIS AMENDMENT made and entered into this ___ day of ___, 20___, made by
and between WESCO INTERNATIONAL, INC. (“WESCO”) and ___ (“Grantee”). Capitalized
terms not specifically defined herein shall have the meaning set forth in that
certain WESCO International, Inc. Option Plan for Branch Employees, as amended.
     WHEREAS, WESCO granted Options to Grantee under the Plan pursuant to a
Stock Option Agreement, as amended (the “Original Agreement”);
     WHEREAS, since the grant of Option, WESCO has become a publicly traded
company; and
     WHEREAS, WESCO and Employee desire to modify certain provisions of the
Original Agreement.
     NOW, THEREFORE, the parties hereto intending to be legally bound hereby and
upon receipt of other valuable consideration, receipt of which is hereby
acknowledged, do hereby agree as follows:
     1. Section 8 of the Original Agreement is hereby amended to read in its
entirety as follows:
     “8. Change in Control and Adjustments to Reflect Capital Changes.
     (a) Accelerated Vesting Upon Change in Control. In the event of a Change in
Control, the Option shall become immediately and fully exercisable unless such
Change in Control results from the Grantee’s beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act of 1934, as amended) of Common
Stock.
     (b) Recapitalization. The number and kind of shares subject to the Option
and the Option Price for such shares shall be appropriately adjusted to reflect
any stock dividend, stock split, or share combination or any recapitalization,
merger, consolidation, exchange of shares, liquidation or dissolution of the
Company or other change in capitalization with a similar substantive effect upon
the Plan or the Option. The Committee shall have the power and sole discretion
to determine the amount of the adjustment to be made in each case.
     (c) Certain Mergers. After any Merger in which the Company is not the
surviving corporation or pursuant to which a majority of the shares

 



--------------------------------------------------------------------------------



 



which are of the same class as the shares that are subject to the Option are
exchanged for, or converted into, or otherwise become shares of another
corporation, the surviving, continuing, successor or purchasing corporation, as
the case may be (the “Acquiring Corporation”), will either assume the Company’s
rights and obligations under this Agreement or substitute an award in respect of
the Acquiring Corporation’s stock for the Option, provided, however, that if the
Acquiring Corporation does not assume or substitute for the Option, the Board
shall provide prior to the Merger that any unexercisable and/or unvested portion
of the Option shall be immediately exercisable and vested as of a date prior to
such Merger, as the Board so determines. The exercise and/or vesting of the
Option that was permissible solely by reason of this Section 8(c) shall be
conditioned upon the consummation of the Merger. If the Option is neither
assumed by the Acquiring Corporation nor exercised as of the date of the Merger,
the Option shall terminate effective as of the effective date of the Merger.
Comparable rights shall accrue to the Grantee in the event of successive Mergers
of the character described above.
     (d) Certain Definitions.
     (i) “Change in Control” means the first to occur of the following events:
(a) the acquisition by any person, entity or “group” (as defined in Section
13(d) of the Securities Exchange Act of 1934, as amended), other than the
Company, its subsidiaries, any employee benefit plan of the Company or its
subsidiaries, or Cypress Merchant Banking Partners L.P. or any successor
investment vehicle, of 30% or more of the combined voting power of the Company’s
then outstanding voting securities; (b) the merger or consolidation of the
Company, as a result of which persons who were stockholders of the Company
immediately prior to such merger or consolidation, do not, immediately
thereafter, own, directly or indirectly, more than 70% of the combined voting
power entitled to vote generally in the election of directors of the merged or
consolidated company; (c) the liquidation or dissolution of the Company; (d) the
sale, transfer or other disposition of all or substantially all of the assets of
the Company to one or more persons or entities that are not, immediately prior
to such sale, transfer or other disposition, affiliates of the Company; and
(e) during any period of not more than two years, individuals who constitute the
Board as of the beginning of the period and any new director (other than a
director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (a) or (b) of this sentence)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-third (2/3) of the directors
then still in office who were directors at such time or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board.

Page 2 of 3



--------------------------------------------------------------------------------



 



     (ii) “Merger” means any merger, reorganization, consolidation, share
exchange, transfer of assets or other transaction having similar effect
involving the Company.”

2.   Except as expressly amended herein, the terms and conditions of the
Original Agreement are hereby ratified and affirmed.

     WITNESS the due execution hereof as of the date first above written.

                  WESCO INTERNATIONAL, INC.    
 
           
 
  By:        
 
         
 
                GRANTEE    
 
                     

Page 3 of 3